Name: 2012/275/EU: Commission Implementing Decision of 2Ã May 2012 on the inclusion of vine varieties in Appendix IV of the Protocol on wine labelling as referred to in Article 8(2) of the EC-US Agreement on trade in wine
 Type: Decision_IMPL
 Subject Matter: beverages and sugar;  plant product;  marketing;  consumption;  America;  food technology
 Date Published: 2012-05-24

 24.5.2012 EN Official Journal of the European Union L 134/23 COMMISSION IMPLEMENTING DECISION of 2 May 2012 on the inclusion of vine varieties in Appendix IV of the Protocol on wine labelling as referred to in Article 8(2) of the EC-US Agreement on trade in wine (2012/275/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2006/232/EC of 20 December 2005 on the conclusion of the Agreement between the European Community and the United States of America on trade in wine (1), and in particular Article 3 thereof, Whereas: (1) The United States of America have requested that Appendix IV of the Protocol on wine labelling as referred to in Article 8(2) of the Agreement between the European Community and the United States of America on Trade in Wine (2) be modified to include vine varieties that were notified by the United States to the Commission on 27 October 2011. This request was made in accordance with point 3.6(b) of the abovementioned Protocol. (2) The notification refers to the final rule adopted by the Alcohol and Tobacco Tax and Trade Bureau and published in the Federal Register of 27 October 2011 (3) amending the Alcohol and Tobacco Tax and Trade Bureau regulations by adding a number of new names to the list of grape variety names approved for the designation of American wines. (3) The Commission has informed the United States within 60 days of the date of receipt of the notification that the vine varieties Montepulciano and BlaufrÃ ¤nkisch can currently be used only for wines from certain Member States, pursuant to Article 62(3) of Commission Regulation (EC) No 607/2009 (4). (4) The Commission should therefore confirm that the Union agrees with the proposed modifications of Appendix IV to the Protocol on wine labelling, except in respect of the vine varieties Montepulciano and BlaufrÃ ¤nkisch. (5) The Management Committee for the Common Organisation of Agricultural Markets has not given an opinion within the time limit set by its President, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Article 11(5) of the Agreement between the European Community and the United States of America on trade in wine, the Commission shall confirm that the Union agrees with the proposed modifications of Appendix IV to the Protocol on wine labelling, except in respect of the vine varieties Montepulciano and BlaufrÃ ¤nkisch. The amended text of Appendix IV, as accepted by the Union, is set out in the Annex. Article 2 The Director-General for Agriculture and Rural Development is hereby authorised to forward the written response to the United States of America. Done at Brussels, 2 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 87, 24.3.2006, p. 1. (2) OJ L 87, 24.3.2006, p. 65. (3) Federal Register, Vol. 76, No 208, 27.10.2011, p. 66626. (4) OJ L 193, 24.7.2009, p. 60. ANNEX APPENDIX IV on vine variety names as referred to in Part A, point 3.3.6 of the Protocol Aglianico Agawam AlbariÃ ±o Albemarle Aleatico Alicante Bouschet Aligote AlvarelhÃ £o Alvarinho Arneis Aurore Auxerrois Bacchus Baco blanc Baco noir Barbera Beacon Beclan Bellandais Beta Biancolella Black Corinth Black Malvoisie (Cinsaut) Black Monukka Black Muscat (Muscat Hamburg) Black Pearl Blanc Du Bois Blue Eye Bonarda Bountiful Brianna Burdin 4672 Burdin 5201 Burdin 11042 Burgaw Burger Cabernet franc Cabernet Diane Cabernet DorÃ © Cabernet Pfeffer Cabernet Sauvignon Calzin Campbell Early (Island Belle) Canada Muscat Canaiolo (Canaiolo Nero) Canaiolo Nero (Canaiolo) Captivator Carignan (Carignane) Carignane (Carignan) Carlos CarmenÃ ¨re Carmine Carnelian Cascade Castel 19-637 Catawba Cayuga White Centurion Chambourcin Chancellor Charbono Chardonel Chardonnay Chasselas dorÃ © Chelois Chenin blanc Chief Chowan Cinsaut (Black Malvoisie) Clairette blanche Clinton Colombard (French Colombard) Colobel Corot noir Cortese Corvina Concord Conquistador Couderc noir Counoise Cowart Creek Crimson Cabernet Cynthiana (Norton) Dearing De Chaunac Delaware Diamond Dixie Dolcetto Doreen Dornfelder Dulcet Durif (Petite Sirah) Dutchess Early Burgundy Early Muscat Edelweiss Eden Ehrenfelser Ellen Scott Elvira Emerald Riesling Erbaluce Favorite Feher Szagos Fernao Pires Fern Munson Fiano Flora Florental Folle blanche Forastera Fredonia Freedom French Colombard (Colombard) Freisa Frontenac Frontenac gris Fry FumÃ © blanc (Sauvignon blanc) Furmint Gamay noir Garnacha (Grenache, Grenache noir) Garnacha blanca (Grenache blanc) Garronet Geneva Red 7 GewÃ ¼rztraminer Gladwin 113 Glennel Gold Golden Isles Golden Muscat Graciano Grand Noir Green Hungarian Grenache (Garnacha, Grenache noir) Grenache blanc (Garnacha blanca) Grenache noir (Garnacha, Grenache) Grignolino Grillo Gros Verdot GrÃ ¼ner Veltliner Helena Herbemont Higgins Horizon Hunt Interlaken Iona Isabella Island Belle (Campbell Early) Ives James Jewell Joannes Seyve 12-428 Joannes Seyve 23-416 Kerner Kay Gray Kleinberger La Crescent LaCrosse Lagrein Lake Emerald Lambrusco Landal Landot noir Lenoir Leon Millot Lemberger (Limberger) Limberger (Lemberger) Louise Swenson Lucie Kuhlmann Madeline Angevine Magnolia Magoon Malbec Malvasia bianca (Moscato greco) Mammolo Marechal Foch Marquette Marsanne Mataro (Monastrell, MourvÃ ¨dre) Melody Melon (Melon de Bourgogne) Melon de Bourgogne (Melon) Merlot Meunier (Pinot Meunier) Mish Mission Missouri Riesling Monastrell (Mataro, MourvÃ ¨dre) Mondeuse (Refosco) Montefiore Moore Early Morio-Muskat Moscato greco (Malvasia bianca) MourvÃ ¨dre (Mataro, Monastrell) MÃ ¼ller-Thurgau MÃ ¼nch Muscadelle Muscat blanc (Muscat Canelli) Muscat Canelli (Muscat blanc) Muscat du Moulin Muscat Hamburg (Black Muscat) Muscat of Alexandria Muscat Ottonel Naples Nebbiolo Negrara NÃ ©grette Negro Amaro Nero dAvola New York Muscat Niagara Noah Noble Noiret Norton (Cynthiana) Ontario Orange Muscat Palomino Pamlico Pedro Ximenes Peloursin Petit Bouschet Petit Manseng Petit Verdot Petite Sirah (Durif) Peverella Picpoul (Piquepoul blanc) Pinotage Pinot blanc Pinot Grigio (Pinot gris) Pinot gris (Pinot Grigio) Pinot Meunier (Meunier) Pinot noir Piquepoul blanc (Picpoul) Prairie Star Precoce de Malingre Pride Primitivo Princess Rayon dOr Ravat 34 Ravat 51 (Vignoles) Ravat noir Redgate Refosco (Mondeuse) Regale Reliance Riesling (White Riesling) Rkatsiteli (Rkatziteli) Rkatziteli (Rkatsiteli) Roanoke Rondinella Rosette Roucaneuf Rougeon Roussanne Royalty Rubired Ruby Cabernet Sabrevois Sagrantino St Croix St Laurent St Pepin St Vincent Saint Macaire Salem Salvador Sangiovese Sauvignon blanc (FumÃ © blanc) Sauvignon gris Scarlet Scheurebe SÃ ©millon Sereksiya Seyval (Seyval blanc) Seyval blanc (Seyval) Shiraz (Syrah) Siegerrebe Siegfried Southland SouzÃ £o Steuben Stover Sugargate Sultanina (Thompson Seedless) Summit Suwannee Sylvaner Symphony Syrah (Shiraz) Swenson Red Tannat Tarheel Taylor Tempranillo (ValdepeÃ ±as) Teroldego Thomas Thompson Seedless (Sultanina) Tinta Madeira Tinto cÃ £o Topsail Touriga Traminer Traminette Trebbiano (Ugni blanc) Trousseau Trousseau gris Ugni blanc (Trebbiano) ValdepeÃ ±as (Tempranillo) ValdiguiÃ © Valerien Valiant Valvin Muscat Van Buren Veeblanc Veltliner Ventura Verdelet Verdelho Vergennes Vermentino Vidal blanc Vignoles (Ravat 51) Villard blanc Villard noir Vincent Viognier Vivant Watergate Welder Welsch Rizling White Riesling (Riesling) Wine King Yuga Zinfandel Zinthiana Zweigelt